Name: 2009/454/EC: Commission Decision of 11Ã June 2009 amending Decision 2008/938/EC on the list of the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance, provided for in Council Regulation (EC) NoÃ 732/2008 applying a scheme of generalised tariff preferences for the period from 1Ã January 2009 to 31Ã December 2011 (notified under document number C(2009) 4383)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  EU finance;  economic conditions;  trade policy;  executive power and public service
 Date Published: 2009-06-12

 12.6.2009 EN Official Journal of the European Union L 149/78 COMMISSION DECISION of 11 June 2009 amending Decision 2008/938/EC on the list of the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance, provided for in Council Regulation (EC) No 732/2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (notified under document number C(2009) 4383) (2009/454/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (1), and in particular Article 10(2) thereof, Whereas: (1) Regulation (EC) No 732/2008 provides for the granting of a special incentive arrangement for sustainable development and good governance to developing countries which satisfy requirements established under its Articles 8 and 9. (2) In accordance with Article 10(2) of that Regulation the Commission adopted Decision 2008/938/EC of 9 December 2008 on the list of the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance, provided for in Council Regulation (EC) No 732/2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 (2). (3) In accordance with that Decision, the Bolivarian Republic of Venezuela (hereinafter Venezuela) was granted the special incentive arrangement for sustainable development and good governance. (4) However, it has now come to light that Venezuela did not ratify the United Nations Convention against Corruption, listed under point 27, in Part B of Annex III of Regulation (EC) No 732/2008. Therefore, Venezuela did not fulfil all the necessary requirements under Regulation (EC) No 732/2008 to be granted the special incentive arrangement. Decision 2008/938/EC should be amended accordingly, while providing for an appropriate transitional period for its application. In accordance with Article 214 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3), any customs debt incurred with the benefit of Decision 2008/938/EC until the date of application of this Decision will therefore not be affected. (5) The Generalised Preferences Committee has not delivered an opinion within the time limit laid down by its chairman; the Commission has therefore submitted a proposal to the Council on 2 April 2009 in accordance with Article 5(4) of the Council Decision 1999/468/EC (4), the Council being required to act within three months. (6) However, the Council has confirmed on 18 May 2009 that there is no qualified majority in favour of or against the proposal, and that the Commission may proceed in accordance with Article 5(6), last subparagraph of Decision 1999/468/EC, therefore a Decision should now be adopted by the Commission. (7) Pursuant to Article 10(3) of Regulation (EC) No 732/2008, this Decision is to be notified to Venezuela, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 2008/938/EC, the words (VE) Venezuela are deleted. Article 2 This decision shall apply from the 60th day following its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Bolivarian Republic of Venezuela. Done at Brussels, 11 June 2009. For the Commission Catherine ASHTON Member of the Commission (1) OJ L 211, 6.8.2008, p. 1. (2) OJ L 334, 12.12.2008, p. 90. (3) OJ L 302, 19.10.1992, p. 1. (4) OJ L 184, 17.7.1999, p. 23.